Citation Nr: 0025485	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral ankle 
disabilities.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to September 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Review of there record shows that a claim for service 
connection for pes planus has been raised.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991).  That issue has not been 
developed for appellate review, is not inextricably 
intertwined with the issue before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDING OF FACT

The veteran has presented no competent medical evidence 
showing a nexus between any current disabilities of the 
ankles and his period of active military service, to include 
any competent lay or medical evidence showing a nexus between 
any current disabilities of the ankles and postservice 
symptomatology.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for bilateral ankle 
disabilities.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  A chronic 
disability in service can be shown by either evidence 
contemporaneous with service or evidence that is post-
service.  Savage, 10 Vet. App. at 495.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether it is well 
grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As it appears that all of the appellant's service medical 
records have been obtained and associated with the claims 
file, additional service medical records development 
contemplated under 38 U.S.C.A. § 5103 (West 1991) (duty to 
ensure application for benefits is as complete as possible) 
is not in order.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

Review of the service medical records shows that the veteran 
was treated for pain in the left ankle in December 1991.  At 
that time, it was noted that the pain had gradually worsened 
over two weeks duration, that there was no history of injury, 
but that he had first noted it while running on grass and 
sand.  The assessment was left ankle strain.  X-ray studies 
of the left ankle, conducted in January 1992 were negative.  
There were no further complaints of left ankle pain during 
service and no complaints of pain in the right ankle.  A 
physical examination performed in November 1994 showed 
clinical evaluation of the lower extremities to be normal.  

An examination was conducted by VA in July 1997.  At that 
time, the veteran related that he had had bilateral ankle 
pain while in service while carrying heavy loads while 
stationed in Saudi Arabia during Operation Desert Storm.  
Examination of both ankles failed to disclose any 
abnormality.  The diagnosis was essentially normal 
examination of bilateral ankles, clinically.  

A report of an evaluation conducted by Larry S. Goldstein, 
DPM, dated in July 1997, has been received.  The veteran 
reported that he had pain in both ankles, his right one since 
1991, and Dr. Goldstein recorded that, "[h]e was in Desert 
Storm and states that he was carrying a lot of weight."  Dr. 
Goldstein indicated that the veteran had a significant 
collapse of the subtalar joint, as well as, mid-tarsal joint.  
He had subluxation of the posterior tibial tendon and an 
adduction deformity of both feet.  X-ray studies confirmed 
the clinical findings.  The assessment was pes plano valgus 
deformity, with secondary subtalar joint subluxation. 

The Board finds that the evidence cited above does not 
establish a well-grounded claim for bilateral ankle 
disabilities.  In so finding, the Board places emphasis on 
the veteran's military treatment records which only report 
what appears to be an acute-type strain injury to the left 
ankle sustained in December 1991 while he was stationed in 
Florida secondary to physical exercise (running).  This is 
the case because the December 1991 report noted no prior 
history of an injury to the left ankle and because subsequent 
treatment records from service show no additional 
treatment/evaluation for this injury after January 1992 when 
X-rays showed a negative study of his left ankle.  Hence, 
while it is shown that the veteran participated in Operation 
Desert Storm, and the Board does not dispute his factual 
assertion that he was required to move heavy equipment while 
stationed there, possibly straining his ankles in the 
process, see 38 C.F.R. § 3.303(a), his service records, which 
appear complete in all respects, to include the time period 
he was in the Persian Gulf, are entirely negative for any 
complaints or findings referable to injuries sustained to his 
ankles in the manner claimed.  There is only the one-time 
treatment for the left ankle strain sustained while running 
in Florida in December 1991, and none of his service medical 
records reflect any treatment for his right ankle.  As noted 
above, the veteran was discharged from the service in 
September 1996, which means that over the course of four-plus 
years from the time he was in the Gulf (early 1991) and from 
the time he was evaluated for the left ankle strain injury 
(December 1991-January 1992), there is no evidence of any 
additional follow-up treatment for the left ankle injury or 
any other accounts of treatment for complaints referable to 
his ankles.  The Board also places emphasis on the lack of 
postservice symptomatology for any disabilities of the ankles 
other than Dr. Goldstein's report of July 1997.  
Notwithstanding this report, the record shows that he was 
subsequently evaluated on the July 1997 VA examination (on 
July 30th whereas Dr. Goldstein saw him on July 17th), at 
which time he had an essentially normal examination of his 
ankles, as noted above.  Other than these records, there is 
no evidence of treatment for any disabilities of the ankles 
in the post service period, which as of the date of this 
decision, extends over four years since service discharge.

Moreover; regarding Dr. Goldstein's report, to the extent his 
report could be read as providing nexus-type evidence based 
on his notation, "[h]e was in Desert Storm and states that 
he was carrying a lot of weight," the Board finds that this 
notation was simply information that Dr. Goldstein recorded 
based on the veteran's reported medical history, which, being 
unenhanced by any additional medical comment by Dr. Goldstein 
and unsupported by the service medical records, does not in 
the Board's view constitute "competent medical evidence" to 
well ground the claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

Hence, beyond the veteran's assertions made in connection with 
this claim for benefits, supported as well by a July 1997 
statement of a former servicemember who knew the veteran 
during service, there is no competent evidence of record 
linking any disabilities of the ankles to his period of active 
service, to include by way of postservice symptomatology under 
the section 3.303(b) analysis described in Savage, supra.  The 
Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of VA 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence required to complete his application for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

Accordingly, the Board must deny the veteran's claim as not 
well grounded.  See Edenfield v. Brown, 8 Vet. App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for bilateral ankle disabilities is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

